Honorable T. M. Trimble
First Assistant State Superintendent
   of Public Instruction
Austin, Texas
                  Opinion No. O-3175
                  Re: May the same three men be
                      appointed to comprise the
                      Board of Equalization for
                      the City of Amarillo and
                      for Amarillo Independent
                      School District?
Dear S&r:
          We are in receipt of your letter in which you set out
the following facts:
          "The City of Amarillo and Amarillo~Inde-
     pendent School District and County of Potter,
     have, through a joint arrangement, heretofore em-
     ployed experts to complete an appraisal of prop-
     erties within the City of Amarillo for use by the
     respe;ctivemunicipalities as information which
     will be available to the respective boards of
     equalization in aid of more equitable equaliza-
     tion of values.
          "The Amarillo Independent School District
     is an independent school,district created by
     statute, employing its own tax assessor and
     collector and includes all of the territory
     within the City of Amarillo, and territory ad-
     jacent to the City of Amarillo situated in both
     Potter and Randall Counties, Texas."
            Based on such facts you ask three questions:
          "QDESTION 1. It has been thought that it
     would be to the interest of the public if the City
                                       h




Honorable T. M. Trimble, page 2


     should appoint its Board of Equalization and
     that the School District would appoint the
     same three men to comprise its Board of~Equal-
     ization, and that these men would act for both
     the City and the School District, giving notice
     to tax payers of hearings at which time tax payers
     would be permitted to appear and protest as to
     valuations applicable to both the City and
     School District. Does existing law authorize
     this procedure?"
          Senate Bill No,.10, Chapter 8, Acts of the 3lst
Legislature, 1909, Which provided for the creation of Ama-
rillo Independent School Districts, provides in part as
follows:
          "The said board of trustees shall be vested
     with the full management and control of the free
     schools in said district, and shall be vested with
     all the powers, rights and duties that are pro-
     vided by general law for boards of trustees of
     towns and~villages incorporated for free school-
     purposes only, including the powers and manner of
     taxation. . s ."
          In Opinion No. o-2687, this Department held that
Article 2791, Revised Civil Statutes of Texas, applies to
the Amarillo Inde&endent School District. Such article
reads in part as follows:
          "It shall be within the discretion of the board
     of trustees of any independent school district to
     name an ,assessor,of taxes who shall assess the tax-
     able nrovertv within the limits of the IndeDendent
     school district within the time and in the manner
     provided by existing laws, in so far'as they are
     applicable, and when said a essment has been
     equalized by a board of equassization appointed
     by the board of trustees for that purpose, shall
     prepare the tax rolls of said district and shall
     duly sign and certify same to the county tax col-
     lector as provided for in the suceeding article."
          Section 40 of Article 16 of the Constitut,ionof
Texas provides in part as follows;
          "No person shall hold or exercise, at the
     sametime, mure than 'one Civil Ofr$ce of emolu-
     ment, except that of Justice of Peace, County
r


                      ,-,




    Honorable T. M. Trimble, page 3



         Commissioner, Notary Public and Postmaster,
         Officer of the National Guard, the National
         Guard Reserve, and the officers Reserve Corps
         of the United States and enlisted men of the
         National Guard, the National Guard Reserve, and
         the Organized Reserves of the United States, and
         retired officers of the United States,A$ny, Navy,
         and Marine Corps, and retired warrant officers
         -afid.:retired
                     enlisted men of the United States
         Army, Navy, and Marine Corps, unless otherwise
         specially provided herein."
                   It is the opinion of this Department in answer to
     your first question that if the order of the Board of Trustees
     appointing the members of the Board of Equalization for the
     School District as is provided in Article 2791, supra, provides
     that the members of said Board of Equalization shall serve
     without c,ompensation,then we believe that the individuals
     appointed as the Board of Equalization of the Amarillo Inde-
     pendent School District could be the same individuals who are
     serving as the Board of Equalization of the City of Amarillo.
    'However, unless such order provided that the Members of the
     Board of Equalization of the Amarillo Independent School Dis-
     trict so appointed should serve without compensation, the
     constitutional provision above quoted would prohibit the pro-
     cedure inquired about.
                 ~"QUESTION 2. Under existing law, would it be
         legal:,forthe .City of Amarillo to appoint its Board
         of Equalization and the School District to appoint its
         Board of Equalization, both boards composed of different
         individuals, and have joint sittings of said two boards
         but reserving the right to make separate decisions as
         to any matter coming before said respective boards
         sitting at the same time and at the same place. This
         would be of great accommodation to the public, but a
         question has been raised as to the legality of such
         procedure.
                   "QUESTION 3. Would it be legal for the
          two Boards ofEqual%zation, comprised of different
          men, to hold joint sessions with the experts em-
          ployed to appraise property and then after such
          conferences hold separate and distilnctmeetings
          for the purpose of affording tax payers adequate
          opportunity to appear in protest of any action pro-
          posed by such respective boards. Under this ques-
          tion it is assumed that the only purpose of the
                                                              ..



Honorable T. M. Trimble, page 4


     gehkal meetings&$ the two ,b@aeds ~1 ik,prop'~:'
                                           ~“‘~
     the experts'is to f%miliarize them wi
     erties and values and would not be intended
     to amount to any agreement onthe part 5f the
     boards to arrive at certain valuations and re-
     main steadfabt thereon, but it would be the
     idea that these boards would have complete
     freedom of action and thought in the performance
     of their respective duties."
           The rule is stated in 37 ~Tex. Juris. 1013 as follows:
           "In the absence of any law directing when the
     assessment shall be made, or when the Board of
     equalization shall meet, or when the rolls shall
     be prepared and approved, those matters are under
     the control of the local authorities."
           We are unable to find anything in the law that
would prohibit the Board of Equalization of the Amarillo
Independent School District from sitting at the time and
place and in the manner you inquire about in your questions
numbers 2 and 3, if 'suchmeetings are ordered by the Board
of Trustees of the Amarillo Independent School District.
           We trust that the foregoing fully answers your
inquiry.
                                       Yours very truly
                                  ATTORNEYGENERAL OF TEXAS



                                  BY      s/ Billy Goldberg
                                                  Assistant
APPROVED May 14, 1941
Grover Sellers
First Assistant Attorney
  General
Approved Opinion Committee
GRL
BG:A#M:bt